Case 2:20-cv-03809-RSWL-DFM Document 21 Filed 07/01/20 Page 1 of 1 Page ID #:75

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES − GENERAL
  Case
  No.: 2:20−cv−03809−RSWL−DFM                                                     Date:     7/1/2020
  Title: GABRIELA CABRERA V. ZARA USA, INC. ET AL

  Present: The Honorable RONALD S.W. LEW, Senior, U.S. District Court Judge
                  Joseph Remigio                                      Not Present
                   Deputy Clerk                                      Court Reporter
              Attorneys Present for Plaintiffs:              Attorneys Present for Defendants:
                        Not Present                                    Not Present
  PROCEEDINGS:              (In Chambers)
  The above matter is set for a Scheduling Conference on September 15, 2020, at 10:00 AM.
  The conference will be held pursuant to F.R.Civ.P. 16(b). The parties are reminded of their
  obligations to disclose information and confer on a discovery plan not later than 21 days
  prior to the scheduling conference and report to the Court not later than 14 days after they
  confer as required by F.R.Civ.P. 26 and the Local Rules of this Court. Failure to comply may
  lead to the imposition of sanctions.
  If counsel has received a “Notice to Parties of Court−Directed ADR Program” (form
  ADR−08), the Court will presumptively refer the case to the Court Mediation Panel or to
  private mediation at the time of the initial scheduling conference. See General Order 11−10,
  § 5.1. Counsel are directed to furnish and discuss this Notice with their clients in preparation
  for the parties’ Fed.R.Civ.P. 26(f) conference. Counsel should include their shared or separate
  views regarding a preference for the Court Mediation Panel or private mediation, and when the
  mediation should occur, in the written report required by Fed.R.Civ.P. 26(f) and Civil L.R.
  26−1. A settlement conference with a magistrate judge is generally not available for cases in
  the Court−Directed ADR Program. See Civil L.R. 26−1(c). For information about the Court's
  ADR Program, please see General Order 11−10 which is located in the “General Orders”
  section on the home page and in the “ADR” page of the Court’s website.
  Plaintiff’s counsel is directed to give notice of the Scheduling Conference to all parties that
  have been served but have not appeared in this action, and is directed to give notice of the
  Scheduling Conference immediately to each party that makes an initial appearance in this
  action after this date.

                                                                                                    :        00
                                                                                  Initials of Preparer: jre




  CV−90 (10/08)                        CIVIL MINUTES − GENERAL                                 Page 1 of 1
